EXHIBIT 10.2

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase              Shares of Common Stock of

 

Wave Systems Corp.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) CERTIFIES that, for value
received,                (the “Holder”), is entitled, upon the terms and subject
to the limitations on exercise and the conditions hereinafter set forth, at any
time on or after November    , 2003 (the “Initial Exercise Date”) and on or
prior to the close of business on the third anniversary of the Initial Exercise
Date (the “Termination Date”) but not thereafter (the “Exercise Period”), to
subscribe for and purchase from Wave Systems Corp., a corporation incorporated
in Delaware (the “Company”), up to                 shares (the “Warrant Shares”)
of Common Stock, par value $0.01 per share, of the Company (the “Common
Stock”).  The purchase price of one share of Common Stock (the “Exercise Price”)
under this Warrant shall be $               (1), subject to adjustment
hereunder.  The Exercise Price and the number of Warrant Shares for which the
Warrant is exercisable shall be subject to adjustment as provided herein.
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated November   , 2003, between the Company and the purchasers
signatory thereto.

 

--------------------------------------------------------------------------------

(1)           110% of the average of the five VWAPs for the five Trading Days
immediately prior to the Closing Date.

 

1

--------------------------------------------------------------------------------


 

1.               TITLE TO WARRANT.  PRIOR TO THE TERMINATION DATE AND SUBJECT TO
COMPLIANCE WITH APPLICABLE LAWS AND SECTION 7 OF THIS WARRANT, THIS WARRANT AND
ALL RIGHTS HEREUNDER ARE TRANSFERABLE, IN WHOLE OR IN PART, AT THE OFFICE OR
AGENCY OF THE COMPANY BY THE HOLDER IN PERSON OR BY DULY AUTHORIZED ATTORNEY,
UPON SURRENDER OF THIS WARRANT TOGETHER WITH THE ASSIGNMENT FORM ANNEXED HERETO
PROPERLY ENDORSED.  THE TRANSFEREE SHALL SIGN AN INVESTMENT LETTER IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.

 

2.               AUTHORIZATION OF WARRANT SHARES.  THE COMPANY REPRESENTS AND
WARRANTS THAT ALL WARRANT SHARES WHICH MAY BE ISSUED UPON THE EXERCISE OF THE
PURCHASE RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON EXERCISE OF THE PURCHASE
RIGHTS REPRESENTED BY THIS WARRANT, BE DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES IN RESPECT OF
THE ISSUE THEREOF (OTHER THAN TAXES IN RESPECT OF ANY TRANSFER OCCURRING
CONTEMPORANEOUSLY WITH SUCH ISSUE).

 

3.               EXERCISE OF WARRANT.

 

(A)               EXCEPT AS PROVIDED IN SECTION 4 HEREIN, EXERCISE OF THE
PURCHASE RIGHTS REPRESENTED BY THIS WARRANT MAY BE MADE AT ANY TIME OR TIMES ON
OR AFTER THE INITIAL EXERCISE DATE AND ON OR BEFORE THE TERMINATION DATE BY THE
SURRENDER OF THIS WARRANT AND THE NOTICE OF EXERCISE FORM ANNEXED HERETO DULY
EXECUTED, AT THE OFFICE OF THE COMPANY (OR SUCH OTHER OFFICE OR AGENCY OF THE
COMPANY AS IT MAY DESIGNATE BY NOTICE IN WRITING TO THE REGISTERED HOLDER AT THE
ADDRESS OF SUCH HOLDER APPEARING ON THE BOOKS OF THE COMPANY) AND UPON PAYMENT
OF THE EXERCISE PRICE OF THE SHARES THEREBY PURCHASED BY WIRE TRANSFER OR
CASHIER’S CHECK DRAWN ON A UNITED STATES BANK OR BY MEANS OF A CASHLESS EXERCISE
PURSUANT TO SECTION 3(D), THE HOLDER SHALL BE ENTITLED TO RECEIVE A CERTIFICATE
FOR THE NUMBER OF WARRANT SHARES SO PURCHASED.  CERTIFICATES FOR SHARES
PURCHASED HEREUNDER SHALL BE DELIVERED TO THE HOLDER WITHIN FIVE (5) TRADING
DAYS AFTER THE DATE ON WHICH THIS WARRANT SHALL HAVE BEEN EXERCISED AS
AFORESAID. THIS WARRANT SHALL BE DEEMED TO HAVE BEEN EXERCISED AND SUCH
CERTIFICATE OR CERTIFICATES SHALL BE DEEMED TO HAVE BEEN ISSUED, AND HOLDER OR
ANY OTHER PERSON SO DESIGNATED TO BE NAMED THEREIN SHALL BE DEEMED TO HAVE
BECOME A HOLDER OF RECORD OF SUCH SHARES FOR ALL PURPOSES, AS OF THE DATE THE
WARRANT HAS BEEN EXERCISED BY PAYMENT TO THE COMPANY OF THE EXERCISE PRICE AND
ALL TAXES REQUIRED TO BE PAID BY THE HOLDER, IF ANY, PURSUANT TO SECTION 5 PRIOR
TO THE ISSUANCE OF SUCH SHARES, HAVE BEEN PAID.  IF THE COMPANY FAILS TO DELIVER
TO THE HOLDER A CERTIFICATE OR CERTIFICATES REPRESENTING THE WARRANT SHARES
PURSUANT TO THIS SECTION 3(A) BY THE FIFTH TRADING DAY AFTER THE DATE OF
EXERCISE, THEN THE HOLDER WILL HAVE THE RIGHT TO RESCIND SUCH EXERCISE.  IN
ADDITION TO ANY OTHER RIGHTS AVAILABLE TO THE HOLDER, IF THE COMPANY FAILS TO
DELIVER TO THE HOLDER A CERTIFICATE OR CERTIFICATES REPRESENTING THE WARRANT
SHARES PURSUANT TO AN EXERCISE BY THE FIFTH TRADING DAY AFTER THE DATE OF
EXERCISE AND THE HOLDER HAS NOT RESCINDED SUCH EXERCISE PURSUANT TO THIS
SECTION 3(A), AND IF AFTER SUCH FIFTH TRADING DAY THE HOLDER IS REQUIRED BY ITS
BROKER TO PURCHASE (IN AN OPEN MARKET

 

2

--------------------------------------------------------------------------------


 

TRANSACTION OR OTHERWISE) SHARES OF COMMON STOCK TO DELIVER IN SATISFACTION OF A
SALE BY THE HOLDER OF THE WARRANT SHARES WHICH THE HOLDER ANTICIPATED RECEIVING
UPON SUCH EXERCISE (A “BUY-IN”), THEN THE COMPANY SHALL (1) PAY IN CASH TO THE
HOLDER THE AMOUNT BY WHICH (X) THE HOLDER’S TOTAL PURCHASE PRICE (INCLUDING
BROKERAGE COMMISSIONS, IF ANY) FOR THE SHARES OF COMMON STOCK SO PURCHASED
EXCEEDS (Y) THE AMOUNT OBTAINED BY MULTIPLYING (A) THE NUMBER OF WARRANT SHARES
THAT THE COMPANY WAS REQUIRED TO DELIVER TO THE HOLDER IN CONNECTION WITH THE
EXERCISE AT ISSUE TIMES (B) THE PRICE AT WHICH THE SELL ORDER GIVING RISE TO
SUCH PURCHASE OBLIGATION WAS EXECUTED, AND (2) AT THE OPTION OF THE HOLDER,
EITHER REINSTATE THE PORTION OF THE WARRANT AND EQUIVALENT NUMBER OF WARRANT
SHARES FOR WHICH SUCH EXERCISE WAS NOT HONORED OR DELIVER TO THE HOLDER THE
NUMBER OF SHARES OF COMMON STOCK THAT WOULD HAVE BEEN ISSUED HAD THE COMPANY
TIMELY COMPLIED WITH ITS EXERCISE AND DELIVERY OBLIGATIONS HEREUNDER.  FOR
EXAMPLE, IF THE HOLDER PURCHASES COMMON STOCK HAVING A TOTAL PURCHASE PRICE OF
$11,000 TO COVER A BUY-IN WITH RESPECT TO AN ATTEMPTED EXERCISE OF SHARES OF
COMMON STOCK WITH AN AGGREGATE SALE PRICE GIVING RISE TO SUCH PURCHASE
OBLIGATION OF $10,000, UNDER CLAUSE (1) OF THE IMMEDIATELY PRECEDING SENTENCE
THE COMPANY SHALL BE REQUIRED TO PAY THE HOLDER $1,000. THE HOLDER SHALL PROVIDE
THE COMPANY WRITTEN NOTICE INDICATING THE AMOUNTS PAYABLE TO THE HOLDER IN
RESPECT OF THE BUY-IN, TOGETHER WITH APPLICABLE CONFIRMATIONS AND OTHER EVIDENCE
REASONABLY REQUESTED BY THE COMPANY. NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT
TO PURSUE ANY OTHER REMEDIES AVAILABLE TO IT HEREUNDER, AT LAW OR IN EQUITY
INCLUDING, WITHOUT LIMITATION, A DECREE OF SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE RELIEF WITH RESPECT TO THE COMPANY’S FAILURE TO TIMELY DELIVER
CERTIFICATES REPRESENTING SHARES OF COMMON STOCK UPON EXERCISE OF THE WARRANT AS
REQUIRED PURSUANT TO THE TERMS HEREOF.

 

(B)              IF THIS WARRANT SHALL HAVE BEEN EXERCISED IN PART, THE COMPANY
SHALL, AT THE TIME OF DELIVERY OF THE CERTIFICATE OR CERTIFICATES REPRESENTING
WARRANT SHARES, DELIVER TO HOLDER A NEW WARRANT EVIDENCING THE RIGHTS OF HOLDER
TO PURCHASE THE UNPURCHASED WARRANT SHARES CALLED FOR BY THIS WARRANT, WHICH NEW
WARRANT SHALL IN ALL OTHER RESPECTS BE IDENTICAL WITH THIS WARRANT.

 

(C)               THE COMPANY SHALL NOT EFFECT ANY EXERCISE OF THIS WARRANT, AND
THE HOLDER SHALL NOT HAVE THE RIGHT TO EXERCISE ANY PORTION OF THIS WARRANT,
PURSUANT TO SECTION 3(A) OR OTHERWISE, TO THE EXTENT THAT AFTER GIVING EFFECT TO
SUCH ISSUANCE AFTER EXERCISE, THE HOLDER (TOGETHER WITH THE HOLDER’S
AFFILIATES), AS SET FORTH ON THE APPLICABLE NOTICE OF EXERCISE, WOULD
BENEFICIALLY OWN IN EXCESS OF 4.99% OF THE NUMBER OF SHARES OF THE COMMON STOCK
OUTSTANDING IMMEDIATELY AFTER GIVING EFFECT TO SUCH ISSUANCE.  FOR PURPOSES OF
THE FOREGOING SENTENCE, THE NUMBER OF SHARES OF COMMON STOCK BENEFICIALLY OWNED
BY THE HOLDER AND ITS AFFILIATES SHALL INCLUDE THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT WITH RESPECT TO WHICH THE
DETERMINATION OF SUCH SENTENCE IS BEING MADE, BUT SHALL EXCLUDE THE NUMBER OF
SHARES OF COMMON STOCK WHICH WOULD BE ISSUABLE UPON (A) EXERCISE OF THE
REMAINING, NONEXERCISED PORTION OF THIS WARRANT BENEFICIALLY OWNED BY THE HOLDER
OR ANY OF ITS AFFILIATES AND (B)

 

3

--------------------------------------------------------------------------------


 

EXERCISE OR CONVERSION OF THE UNEXERCISED OR NONCONVERTED PORTION OF ANY OTHER
SECURITIES OF THE COMPANY (INCLUDING, WITHOUT LIMITATION, ANY OTHER WARRANTS)
SUBJECT TO A LIMITATION ON CONVERSION OR EXERCISE ANALOGOUS TO THE LIMITATION
CONTAINED HEREIN BENEFICIALLY OWNED BY THE HOLDER OR ANY OF ITS AFFILIATES. 
EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE, FOR PURPOSES OF THIS
SECTION 3(C), BENEFICIAL OWNERSHIP SHALL BE CALCULATED IN ACCORDANCE WITH
SECTION 13(D) OF THE EXCHANGE ACT.  TO THE EXTENT THAT THE LIMITATION CONTAINED
IN THIS SECTION 3(C) APPLIES, THE DETERMINATION OF WHETHER THIS WARRANT IS
EXERCISABLE (IN RELATION TO OTHER SECURITIES OWNED BY THE HOLDER) AND OF WHICH A
PORTION OF THIS WARRANT IS EXERCISABLE SHALL BE IN THE SOLE DISCRETION OF SUCH
HOLDER, AND THE SUBMISSION OF A NOTICE OF EXERCISE SHALL BE DEEMED TO BE SUCH
HOLDER’S DETERMINATION OF WHETHER THIS WARRANT IS EXERCISABLE (IN RELATION TO
OTHER SECURITIES OWNED BY SUCH HOLDER) AND OF WHICH PORTION OF THIS WARRANT IS
EXERCISABLE, IN EACH CASE SUBJECT TO SUCH AGGREGATE PERCENTAGE LIMITATION, AND
THE COMPANY SHALL HAVE NO OBLIGATION TO VERIFY OR CONFIRM THE ACCURACY OF SUCH
DETERMINATION.  FOR PURPOSES OF THIS SECTION 3(C), IN DETERMINING THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK, THE HOLDER MAY RELY ON THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK AS REFLECTED IN (X) THE COMPANY’S MOST RECENT
FORM 10-Q OR FORM 10-K, AS THE CASE MAY BE, (Y) A MORE RECENT PUBLIC
ANNOUNCEMENT BY THE COMPANY OR (Z) ANY OTHER NOTICE BY THE COMPANY OR THE
COMPANY’S TRANSFER AGENT SETTING FORTH THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING.  UPON THE WRITTEN OR ORAL REQUEST OF THE HOLDER, THE COMPANY SHALL
WITHIN TWO TRADING DAYS CONFIRM ORALLY AND IN WRITING TO THE HOLDER THE NUMBER
OF SHARES OF COMMON STOCK THEN OUTSTANDING.  IN ANY CASE, THE NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK SHALL BE DETERMINED AFTER GIVING EFFECT TO
THE CONVERSION OR EXERCISE OF SECURITIES OF THE COMPANY, INCLUDING THIS WARRANT,
BY THE HOLDER OR ITS AFFILIATES SINCE THE DATE AS OF WHICH SUCH NUMBER OF
OUTSTANDING SHARES OF COMMON STOCK WAS REPORTED.  THE PROVISIONS OF THIS
SECTION 3(C) MAY BE WAIVED BY THE HOLDER UPON, AT THE ELECTION OF THE HOLDER,
NOT LESS THAN 61 DAYS’ PRIOR NOTICE TO THE COMPANY, AND THE PROVISIONS OF THIS
SECTION 3(C) SHALL CONTINUE TO APPLY UNTIL SUCH 61ST DAY (OR SUCH LATER DATE, AS
DETERMINED BY THE HOLDER, AS MAY BE SPECIFIED IN SUCH NOTICE OF WAIVER).

 

(D)              IF AT ANY TIME AFTER ONE YEAR FROM THE DATE OF ISSUANCE OF THIS
WARRANT THERE IS NO EFFECTIVE REGISTRATION STATEMENT REGISTERING THE RESALE OF
THE WARRANT SHARES BY THE HOLDER, THEN THIS WARRANT MAY ALSO BE EXERCISED AT
SUCH TIME BY MEANS OF A “CASHLESS EXERCISE” IN WHICH THE HOLDER SHALL BE
ENTITLED TO RECEIVE A CERTIFICATE FOR THE NUMBER OF WARRANT SHARES EQUAL TO THE
QUOTIENT OBTAINED BY DIVIDING [(A-B) (X)] BY (A), WHERE:

 

(A) = the Closing Price on the Trading Day immediately preceding the date of
such election;

 

(B) =  the Exercise Price of the Warrants, as adjusted; and

 

4

--------------------------------------------------------------------------------


 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant.

 

4.               NO FRACTIONAL SHARES OR SCRIP.  NO FRACTIONAL SHARES OR SCRIP
REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE OF THIS
WARRANT.  AS TO ANY FRACTION OF A SHARE WHICH HOLDER WOULD OTHERWISE BE ENTITLED
TO PURCHASE UPON SUCH EXERCISE, THE COMPANY SHALL PAY A CASH ADJUSTMENT IN
RESPECT OF SUCH FINAL FRACTION IN AN AMOUNT EQUAL TO SUCH FRACTION MULTIPLIED BY
THE EXERCISE PRICE.

 

5.               CHARGES, TAXES AND EXPENSES.  ISSUANCE OF CERTIFICATES FOR
WARRANT SHARES SHALL BE MADE WITHOUT CHARGE TO THE HOLDER FOR ANY ISSUE OR
TRANSFER TAX OR OTHER INCIDENTAL EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH
CERTIFICATE, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY THE COMPANY, AND
SUCH CERTIFICATES SHALL BE ISSUED IN THE NAME OF THE HOLDER OR IN SUCH NAME OR
NAMES AS MAY BE DIRECTED BY THE HOLDER; PROVIDED, HOWEVER, THAT IN THE EVENT
CERTIFICATES FOR WARRANT SHARES ARE TO BE ISSUED IN A NAME OTHER THAN THE NAME
OF THE HOLDER, THIS WARRANT WHEN SURRENDERED FOR EXERCISE SHALL BE ACCOMPANIED
BY THE ASSIGNMENT FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER; AND THE
COMPANY MAY REQUIRE, AS A CONDITION THERETO, THE PAYMENT OF A SUM SUFFICIENT TO
REIMBURSE IT FOR ANY TRANSFER TAX INCIDENTAL THERETO.

 

6.               CLOSING OF BOOKS.  THE COMPANY WILL NOT CLOSE ITS STOCKHOLDER
BOOKS OR RECORDS IN ANY MANNER WHICH PREVENTS THE TIMELY EXERCISE OF THIS
WARRANT, PURSUANT TO THE TERMS HEREOF.

 

7.               TRANSFER, DIVISION AND COMBINATION.

 

(A)               SUBJECT TO COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS AND
THE CONDITIONS SET FORTH IN SECTIONS 1 AND 7(F) HEREOF AND TO THE PROVISIONS OF
SECTION 4.1 OF THE PURCHASE AGREEMENT, THIS WARRANT AND ALL RIGHTS HEREUNDER ARE
TRANSFERABLE, IN WHOLE OR IN PART, UPON SURRENDER OF THIS WARRANT AT THE
PRINCIPAL OFFICE OF THE COMPANY, TOGETHER WITH A WRITTEN ASSIGNMENT OF THIS
WARRANT SUBSTANTIALLY IN THE FORM ATTACHED HERETO DULY EXECUTED BY THE HOLDER OR
ITS AGENT OR ATTORNEY AND FUNDS SUFFICIENT TO PAY ANY TRANSFER TAXES PAYABLE
UPON THE MAKING OF SUCH TRANSFER.  UPON SUCH SURRENDER AND, IF REQUIRED, SUCH
PAYMENT, THE COMPANY SHALL EXECUTE AND DELIVER A NEW WARRANT OR WARRANTS IN THE
NAME OF THE ASSIGNEE OR ASSIGNEES AND IN THE DENOMINATION OR DENOMINATIONS
SPECIFIED IN SUCH INSTRUMENT OF ASSIGNMENT, AND SHALL ISSUE TO THE ASSIGNOR A
NEW WARRANT EVIDENCING THE PORTION OF THIS WARRANT NOT SO ASSIGNED, AND THIS
WARRANT SHALL PROMPTLY BE CANCELLED.  A WARRANT, IF PROPERLY ASSIGNED, MAY BE
EXERCISED BY A NEW HOLDER FOR THE PURCHASE OF WARRANT SHARES WITHOUT HAVING A
NEW WARRANT ISSUED.

 

(B)              SUBJECT TO 7(E) BELOW, THIS WARRANT MAY BE DIVIDED OR COMBINED
WITH OTHER WARRANTS UPON PRESENTATION HEREOF AT THE AFORESAID OFFICE OF THE
COMPANY, TOGETHER WITH A WRITTEN NOTICE SPECIFYING THE NAMES AND DENOMINATIONS
IN WHICH NEW WARRANTS ARE TO BE ISSUED, SIGNED BY THE HOLDER OR ITS

 

5

--------------------------------------------------------------------------------


 

AGENT OR ATTORNEY.  SUBJECT TO COMPLIANCE WITH SECTION 7(A), AS TO ANY TRANSFER
WHICH MAY BE INVOLVED IN SUCH DIVISION OR COMBINATION, THE COMPANY SHALL EXECUTE
AND DELIVER A NEW WARRANT OR WARRANTS IN EXCHANGE FOR THE WARRANT OR WARRANTS TO
BE DIVIDED OR COMBINED IN ACCORDANCE WITH SUCH NOTICE.

 

(C)               SUBJECT TO 7(E) BELOW, THE COMPANY SHALL PREPARE, ISSUE AND
DELIVER AT ITS OWN EXPENSE (OTHER THAN TRANSFER TAXES) THE NEW WARRANT OR
WARRANTS UNDER THIS SECTION 7.

 

(D)              THE COMPANY AGREES TO MAINTAIN, AT ITS AFORESAID OFFICE, BOOKS
FOR THE REGISTRATION AND THE REGISTRATION OF TRANSFER OF THE WARRANTS.

 

(E)               IF, AT THE TIME OF THE SURRENDER OF THIS WARRANT IN CONNECTION
WITH ANY TRANSFER OF THIS WARRANT, THE TRANSFER OF THIS WARRANT SHALL NOT BE
REGISTERED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT AND UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, THE COMPANY MAY
REQUIRE, AS A CONDITION OF ALLOWING SUCH TRANSFER (I) THAT THE HOLDER OR
TRANSFEREE OF THIS WARRANT, AS THE CASE MAY BE, FURNISH TO THE COMPANY A WRITTEN
OPINION OF COUNSEL (WHICH OPINION SHALL BE IN FORM, SUBSTANCE AND SCOPE
CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS) TO THE EFFECT THAT
SUCH TRANSFER MAY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND
UNDER APPLICABLE STATE SECURITIES OR BLUE SKY LAWS, (II) THAT THE HOLDER OR
TRANSFEREE EXECUTE AND DELIVER TO THE COMPANY AN INVESTMENT LETTER IN FORM AND
SUBSTANCE ACCEPTABLE TO THE COMPANY AND (III) THAT THE TRANSFEREE BE AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7), OR
(A)(8) PROMULGATED UNDER THE SECURITIES ACT OR A QUALIFIED INSTITUTIONAL BUYER
AS DEFINED IN RULE 144A(A) UNDER THE SECURITIES ACT.

 

8.               NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE.  THIS WARRANT DOES NOT
ENTITLE THE HOLDER TO ANY VOTING RIGHTS OR OTHER RIGHTS AS A SHAREHOLDER OF THE
COMPANY PRIOR TO THE EXERCISE HEREOF.  UPON THE SURRENDER OF THIS WARRANT AND
THE PAYMENT OF THE AGGREGATE EXERCISE PRICE (OR BY MEANS OF A CASHLESS
EXERCISE), THE WARRANT SHARES SO PURCHASED SHALL BE AND BE DEEMED TO BE ISSUED
TO SUCH HOLDER AS THE RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF BUSINESS ON
THE LATER OF THE DATE OF SUCH SURRENDER OR PAYMENT.

 

9.               LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.  THE COMPANY
COVENANTS THAT UPON RECEIPT BY THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY
TO IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT OR ANY STOCK
CERTIFICATE RELATING TO THE WARRANT SHARES, AND IN CASE OF LOSS, THEFT OR
DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO IT (WHICH, IN
THE CASE OF THE WARRANT, SHALL NOT INCLUDE THE POSTING OF ANY BOND), AND UPON
SURRENDER AND CANCELLATION OF SUCH WARRANT OR STOCK CERTIFICATE, IF MUTILATED,
THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OR STOCK CERTIFICATE OF LIKE
TENOR AND DATED AS OF SUCH CANCELLATION, IN LIEU OF SUCH WARRANT OR STOCK
CERTIFICATE.

 

10.         SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY FOR
THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL BE A

 

6

--------------------------------------------------------------------------------


 

SATURDAY, SUNDAY OR A LEGAL HOLIDAY, THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT
MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY NOT A SATURDAY, SUNDAY OR LEGAL
HOLIDAY.

 

11.         ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  THE
NUMBER AND KIND OF SECURITIES PURCHASABLE UPON THE EXERCISE OF THIS WARRANT AND
THE EXERCISE PRICE SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME UPON THE
HAPPENING OF ANY OF THE FOLLOWING.  IN CASE THE COMPANY SHALL (I) PAY A DIVIDEND
IN SHARES OF COMMON STOCK OR MAKE A DISTRIBUTION IN SHARES OF COMMON STOCK TO
HOLDERS OF ITS OUTSTANDING COMMON STOCK, (II) SUBDIVIDE ITS OUTSTANDING SHARES
OF COMMON STOCK INTO A GREATER NUMBER OF SHARES, (III) COMBINE ITS OUTSTANDING
SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF SHARES OF COMMON STOCK, OR (IV)
ISSUE ANY SHARES OF ITS CAPITAL STOCK IN A RECLASSIFICATION OF THE COMMON STOCK,
THEN THE NUMBER OF WARRANT SHARES PURCHASABLE UPON EXERCISE OF THIS WARRANT
IMMEDIATELY PRIOR THERETO SHALL BE ADJUSTED SO THAT THE HOLDER SHALL BE ENTITLED
TO RECEIVE THE KIND AND NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE
COMPANY WHICH IT WOULD HAVE OWNED OR HAVE BEEN ENTITLED TO RECEIVE HAD SUCH
WARRANT BEEN EXERCISED IN ADVANCE THEREOF.  UPON EACH SUCH ADJUSTMENT OF THE
KIND AND NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF THE COMPANY WHICH ARE
PURCHASABLE HEREUNDER, THE HOLDER SHALL THEREAFTER BE ENTITLED TO PURCHASE THE
NUMBER OF WARRANT SHARES OR OTHER SECURITIES RESULTING FROM SUCH ADJUSTMENT AT
AN EXERCISE PRICE PER WARRANT SHARE OR OTHER SECURITY OBTAINED BY MULTIPLYING
THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT BY THE NUMBER
OF WARRANT SHARES PURCHASABLE PURSUANT HERETO IMMEDIATELY PRIOR TO SUCH
ADJUSTMENT AND DIVIDING BY THE NUMBER OF WARRANT SHARES OR OTHER SECURITIES OF
THE COMPANY RESULTING FROM SUCH ADJUSTMENT.  AN ADJUSTMENT MADE PURSUANT TO THIS
PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH
EVENT RETROACTIVE TO THE RECORD DATE, IF ANY, FOR SUCH EVENT.

 

12.         REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR
DISPOSITION OF ASSETS.  IN CASE THE COMPANY SHALL REORGANIZE ITS CAPITAL,
RECLASSIFY ITS CAPITAL STOCK, CONSOLIDATE OR MERGE WITH OR INTO ANOTHER
CORPORATION (WHERE THE COMPANY IS NOT THE SURVIVING CORPORATION OR WHERE THERE
IS A CHANGE IN OR DISTRIBUTION WITH RESPECT TO THE COMMON STOCK OF THE COMPANY),
OR SELL, TRANSFER OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL ITS PROPERTY,
ASSETS OR BUSINESS TO ANOTHER CORPORATION AND, PURSUANT TO THE TERMS OF SUCH
REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION OR DISPOSITION OF
ASSETS, SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION, OR ANY
CASH, SHARES OF STOCK OR OTHER SECURITIES OR PROPERTY OF ANY NATURE WHATSOEVER
(INCLUDING WARRANTS OR OTHER SUBSCRIPTION OR PURCHASE RIGHTS) IN ADDITION TO OR
IN LIEU OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION (“OTHER
PROPERTY”), ARE TO BE RECEIVED BY OR DISTRIBUTED TO THE HOLDERS OF COMMON STOCK
OF THE COMPANY, THEN THE HOLDER SHALL HAVE THE RIGHT THEREAFTER TO RECEIVE, AT
THE OPTION OF THE HOLDER, (A) UPON EXERCISE OF THIS WARRANT, THE NUMBER OF
SHARES OF COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION OR OF THE
COMPANY, IF IT IS THE SURVIVING CORPORATION, AND OTHER PROPERTY RECEIVABLE UPON
OR AS A RESULT OF SUCH REORGANIZATION, RECLASSIFICATION, MERGER, CONSOLIDATION
OR DISPOSITION OF ASSETS BY A HOLDER OF THE NUMBER OF SHARES OF COMMON STOCK FOR
WHICH THIS WARRANT IS EXERCISABLE IMMEDIATELY PRIOR TO SUCH EVENT OR (B) CASH
EQUAL TO THE VALUE OF THIS WARRANT AS DETERMINED IN ACCORDANCE WITH THE
BLACK-SCHOLES OPTION PRICING FORMULA.  IN CASE OF ANY SUCH REORGANIZATION,
RECLASSIFICATION, MERGER,

 

7

--------------------------------------------------------------------------------


 

CONSOLIDATION OR DISPOSITION OF ASSETS, THE SUCCESSOR OR ACQUIRING CORPORATION
(IF OTHER THAN THE COMPANY) SHALL EXPRESSLY ASSUME THE DUE AND PUNCTUAL
OBSERVANCE AND PERFORMANCE OF EACH AND EVERY COVENANT AND CONDITION OF THIS
WARRANT TO BE PERFORMED AND OBSERVED BY THE COMPANY AND ALL THE OBLIGATIONS AND
LIABILITIES HEREUNDER, SUBJECT TO SUCH MODIFICATIONS AS MAY BE DEEMED
APPROPRIATE (AS DETERMINED IN GOOD FAITH BY RESOLUTION OF THE BOARD OF DIRECTORS
OF THE COMPANY) IN ORDER TO PROVIDE FOR ADJUSTMENTS OF WARRANT SHARES FOR WHICH
THIS WARRANT IS EXERCISABLE WHICH SHALL BE AS NEARLY EQUIVALENT AS PRACTICABLE
TO THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION 12.  FOR PURPOSES OF THIS
SECTION 12, “COMMON STOCK OF THE SUCCESSOR OR ACQUIRING CORPORATION” SHALL
INCLUDE STOCK OF SUCH CORPORATION OF ANY CLASS WHICH IS NOT PREFERRED AS TO
DIVIDENDS OR ASSETS OVER ANY OTHER CLASS OF STOCK OF SUCH CORPORATION AND WHICH
IS NOT SUBJECT TO REDEMPTION AND SHALL ALSO INCLUDE ANY EVIDENCES OF
INDEBTEDNESS, SHARES OF STOCK OR OTHER SECURITIES WHICH ARE CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY SUCH STOCK, EITHER IMMEDIATELY OR UPON THE ARRIVAL OF A
SPECIFIED DATE OR THE HAPPENING OF A SPECIFIED EVENT AND ANY WARRANTS OR OTHER
RIGHTS TO SUBSCRIBE FOR OR PURCHASE ANY SUCH STOCK.  THE FOREGOING PROVISIONS OF
THIS SECTION 12 SHALL SIMILARLY APPLY TO SUCCESSIVE REORGANIZATIONS,
RECLASSIFICATIONS, MERGERS, CONSOLIDATIONS OR DISPOSITION OF ASSETS.

 

13.         VOLUNTARY ADJUSTMENT BY THE COMPANY.  THE COMPANY MAY AT ANY TIME
DURING THE TERM OF THIS WARRANT REDUCE THE THEN CURRENT EXERCISE PRICE TO ANY
AMOUNT AND FOR ANY PERIOD OF TIME DEEMED APPROPRIATE BY THE BOARD OF DIRECTORS
OF THE COMPANY.

 

14.         NOTICE OF ADJUSTMENT.  WHENEVER THE NUMBER OF WARRANT SHARES OR
NUMBER OR KIND OF SECURITIES OR OTHER PROPERTY PURCHASABLE UPON THE EXERCISE OF
THIS WARRANT OR THE EXERCISE PRICE IS ADJUSTED, AS HEREIN PROVIDED, THE COMPANY
SHALL GIVE NOTICE THEREOF TO THE HOLDER, WHICH NOTICE SHALL STATE THE NUMBER OF
WARRANT SHARES (AND OTHER SECURITIES OR PROPERTY) PURCHASABLE UPON THE EXERCISE
OF THIS WARRANT AND THE EXERCISE PRICE OF SUCH WARRANT SHARES (AND OTHER
SECURITIES OR PROPERTY) AFTER SUCH ADJUSTMENT, SETTING FORTH A BRIEF STATEMENT
OF THE FACTS REQUIRING SUCH ADJUSTMENT AND SETTING FORTH THE COMPUTATION BY
WHICH SUCH ADJUSTMENT WAS MADE.

 

15.         NOTICE OF CORPORATE ACTION.  IF AT ANY TIME:

 

(A)               THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS COMMON
STOCK FOR THE PURPOSE OF ENTITLING THEM TO RECEIVE A DIVIDEND OR OTHER
DISTRIBUTION, OR ANY RIGHT TO SUBSCRIBE FOR OR PURCHASE ANY EVIDENCES OF ITS
INDEBTEDNESS, ANY SHARES OF STOCK OF ANY CLASS OR ANY OTHER SECURITIES OR
PROPERTY, OR TO RECEIVE ANY OTHER RIGHT, OR

 

(B)              THERE SHALL BE ANY CAPITAL REORGANIZATION OF THE COMPANY, ANY
RECLASSIFICATION OR RECAPITALIZATION OF THE CAPITAL STOCK OF THE COMPANY OR ANY
CONSOLIDATION OR MERGER OF THE COMPANY WITH, OR ANY SALE, TRANSFER OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL THE PROPERTY, ASSETS OR BUSINESS OF THE
COMPANY TO, ANOTHER CORPORATION OR,

 

8

--------------------------------------------------------------------------------


 

(C)               THERE SHALL BE A VOLUNTARY OR INVOLUNTARY DISSOLUTION,
LIQUIDATION OR WINDING UP OF THE COMPANY;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 days’ prior written notice of the date on which a record date shall be
selected for such dividend, distribution or right or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, at least 10
days’ prior written notice of the date when the same shall take place.  Such
notice in accordance with the foregoing clause also shall specify (i) the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, the date on which the holders of Common Stock shall be
entitled to any such dividend, distribution or right, and the amount and
character thereof, and (ii) the date on which any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which the holders of Common Stock shall be
entitled to exchange their Warrant Shares for securities or other property
deliverable upon such disposition, dissolution, liquidation or winding up.  Each
such written notice shall be sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 18(d).

 

16.         AUTHORIZED SHARES.  THE COMPANY COVENANTS THAT DURING THE PERIOD THE
WARRANT IS OUTSTANDING, IT WILL RESERVE FROM ITS AUTHORIZED AND UNISSUED COMMON
STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE FOR THE ISSUANCE OF THE WARRANT
SHARES UPON THE EXERCISE OF ANY PURCHASE RIGHTS UNDER THIS WARRANT.  THE COMPANY
FURTHER COVENANTS THAT ITS ISSUANCE OF THIS WARRANT SHALL CONSTITUTE FULL
AUTHORITY TO ITS OFFICERS WHO ARE CHARGED WITH THE DUTY OF EXECUTING STOCK
CERTIFICATES TO EXECUTE AND ISSUE THE NECESSARY CERTIFICATES FOR THE WARRANT
SHARES UPON THE EXERCISE OF THE PURCHASE RIGHTS UNDER THIS WARRANT.  THE COMPANY
WILL TAKE ALL SUCH REASONABLE ACTION AS MAY BE NECESSARY TO ASSURE THAT SUCH
WARRANT SHARES MAY BE ISSUED AS PROVIDED HEREIN WITHOUT VIOLATION OF ANY
APPLICABLE LAW OR REGULATION, OR OF ANY REQUIREMENTS OF  THE TRADING MARKET UPON
WHICH THE COMMON STOCK MAY BE LISTED.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of

 

9

--------------------------------------------------------------------------------


 

this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

17.         CALL.  AT ANY TIME AND FROM TIME TO TIME FOLLOWING THE EFFECTIVE
DATE, THE COMPANY SHALL HAVE THE RIGHT, UPON 15 BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO THE HOLDER (“CALL NOTICE”), TO CALL ALL OR ANY PORTION OF THIS WARRANT
AT A PRICE EQUAL TO $.05 PER WARRANT AT ANY TIME, PROVIDED THAT (I) THE WARRANT
SHARES ARE REGISTERED FOR RESALE PURSUANT TO THE SECURITIES ACT AND HAVE BEEN
FOR AT LEAST THE 20-TRADING DAY PERIOD PRECEDING THE CALL NOTICE AND REMAINS
EFFECTIVE THROUGH THE EFFECTIVE DATE OF THE CALL, (II) THE VWAP OF THE COMMON
STOCK ON A TRADING MARKET IS EQUAL TO OR GREATER THAN $[200% OF THE AVERAGE OF
THE FIVE VWAPS FOR THE FIVE TRADING DAYS IMMEDIATELY PRIOR TO THE CLOSING DATE]
(SUBJECT TO ADJUSTMENT TO REFLECT FORWARD OR REVERSE STOCK SPLITS, STOCK
DIVIDENDS, RECAPITALIZATIONS AND THE LIKE)(THE “THRESHOLD PRICE”) FOR EACH OF AT
LEAST 5 CONSECUTIVE TRADING DAYS FOLLOWING THE EFFECTIVE DATE, AND (III) THE
CALL NOTICE IS DELIVERED WITHIN 3 BUSINESS DAYS’ OF THE MOST RECENT DAY IN THE
PREVIOUS CLAUSE (II) THAT THE COMMON STOCK EQUALED OR EXCEEDED THE THRESHOLD
PRICE FOR AT LEAST FIVE CONSECUTIVE TRADING DAYS.  AT ANY TIME PRIOR TO THE
EFFECTIVE DATE OF SUCH CALL, THE HOLDER SHALL HAVE THE RIGHT TO EXERCISE THIS
WARRANT IN ACCORDANCE WITH ITS TERMS.

 

18.         MISCELLANEOUS.

 

(A)               JURISDICTION.  THIS WARRANT SHALL CONSTITUTE A CONTRACT UNDER
THE LAWS OF NEW YORK, WITHOUT REGARD TO ITS CONFLICT OF LAW, PRINCIPLES OR
RULES.

 

(B)              RESTRICTIONS.  THE HOLDER ACKNOWLEDGES THAT THE WARRANT SHARES
ACQUIRED UPON THE EXERCISE OF THIS WARRANT, IF NOT REGISTERED, WILL HAVE
RESTRICTIONS UPON RESALE IMPOSED BY STATE AND FEDERAL SECURITIES LAWS.

 

(C)               NONWAIVER AND EXPENSES.  NO COURSE OF DEALING OR ANY DELAY OR
FAILURE TO EXERCISE ANY RIGHT HEREUNDER ON THE PART OF HOLDER SHALL OPERATE AS A
WAIVER OF SUCH RIGHT OR OTHERWISE PREJUDICE HOLDER’S RIGHTS, POWERS OR REMEDIES,
NOTWITHSTANDING ALL RIGHTS HEREUNDER TERMINATE ON THE TERMINATION DATE.  IF THE
COMPANY WILLFULLY AND KNOWINGLY FAILS TO COMPLY WITH ANY PROVISION OF THIS
WARRANT, WHICH RESULTS IN ANY MATERIAL DAMAGES TO THE HOLDER, THE COMPANY SHALL
PAY TO HOLDER SUCH AMOUNTS AS SHALL BE SUFFICIENT TO COVER ANY COSTS AND
EXPENSES INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES, INCLUDING
THOSE OF APPELLATE PROCEEDINGS, INCURRED BY HOLDER IN COLLECTING ANY AMOUNTS DUE
PURSUANT HERETO OR IN OTHERWISE ENFORCING ANY OF ITS RIGHTS, POWERS OR REMEDIES
HEREUNDER.

 

10

--------------------------------------------------------------------------------


 

(D)              NOTICES.  ANY NOTICE, REQUEST OR OTHER DOCUMENT REQUIRED OR
PERMITTED TO BE GIVEN OR DELIVERED TO THE HOLDER BY THE COMPANY SHALL BE
DELIVERED IN ACCORDANCE WITH THE NOTICE PROVISIONS OF THE PURCHASE AGREEMENT.

 

(E)               LIMITATION OF LIABILITY.  NO PROVISION HEREOF, IN THE ABSENCE
OF ANY AFFIRMATIVE ACTION BY HOLDER TO EXERCISE THIS WARRANT OR PURCHASE WARRANT
SHARES, AND NO ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF HOLDER, SHALL
GIVE RISE TO ANY LIABILITY OF HOLDER FOR THE PURCHASE PRICE OF ANY COMMON STOCK
OR AS A STOCKHOLDER OF THE COMPANY, WHETHER SUCH LIABILITY IS ASSERTED BY THE
COMPANY OR BY CREDITORS OF THE COMPANY.

 

(F)                 REMEDIES.  HOLDER, IN ADDITION TO BEING ENTITLED TO EXERCISE
ALL RIGHTS GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO
SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS WARRANT.  THE COMPANY AGREES THAT
MONETARY DAMAGES WOULD NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY
REASON OF A BREACH BY IT OF THE PROVISIONS OF THIS WARRANT AND HEREBY AGREES TO
WAIVE THE DEFENSE IN ANY ACTION FOR SPECIFIC PERFORMANCE THAT A REMEDY AT LAW
WOULD BE ADEQUATE.

 

(G)              SUCCESSORS AND ASSIGNS.  SUBJECT TO APPLICABLE SECURITIES LAWS,
THIS WARRANT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS OF THE COMPANY AND THE SUCCESSORS
AND PERMITTED ASSIGNS OF HOLDER.  THE PROVISIONS OF THIS WARRANT ARE INTENDED TO
BE FOR THE BENEFIT OF ALL HOLDERS FROM TIME TO TIME OF THIS WARRANT AND SHALL BE
ENFORCEABLE BY ANY SUCH HOLDER OR HOLDER OF WARRANT SHARES.

 

(H)              AMENDMENT.  THIS WARRANT MAY BE MODIFIED OR AMENDED OR THE
PROVISIONS HEREOF WAIVED WITH THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER.

 

(I)                  SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS
WARRANT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS WARRANT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISIONS OR THE REMAINING PROVISIONS OF THIS WARRANT.

 

(J)                  HEADINGS.  THE HEADINGS USED IN THIS WARRANT ARE FOR THE
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT, FOR ANY PURPOSE, BE DEEMED A PART
OF THIS WARRANT.

 

********************

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated:  November     , 2003

 

 

 

 

WAVE SYSTEMS CORP.

 

 

 

 

 

 

By: 

 

 

 

Name:

 

Title:

 

12

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:

 

Wave Systems Corp.

 

(1)   The undersigned hereby elects to purchase               Warrant Shares of
Wave Systems Corp. pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

(2)   Payment shall take the form of (check applicable box):

 

o

in lawful money of the United States; or

 

 

o

the cancellation of such number of Warrant Shares as is necessary, in accordance
with the formula set forth in subsection 3(d), to exercise this Warrant with
respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in subsection 3(d).

 

(3)   Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

                                              

 

The Warrant Shares shall be delivered to the following:

 

                                              

 

                                              

 

                                              

 

(4)   Accredited Investor/Qualified Institutional Buyer.  The undersigned is
either: (i) an “accredited investor” as defined in Regulation D under the
Securities Act of 1933, as amended.

 

 

[PURCHASER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:

 

 

 

13

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

                                                                                                           
whose address is

 

                                                                                                                                           .

 

 

 

 

Dated:

 

,

 

 

 

Holder’s Signature:

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

14

--------------------------------------------------------------------------------